DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
The Abstract is objected to because of the following informalities: The abstract begins with a sentence that reads like a legally written claim and needs to be adjusted to avoid that legal phraseology. See MPEP 608.07(b).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an input interface configured to” in claim 1. Sufficient hardware structure and its corresponding function in the claim appears to be supported in paragraphs [0049-0051] of the Instant Application’s written description.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid refrigeration” in claims 1, 5, 9, and 13 is a relative term which renders the claim indefinite. The term “rapid refrigeration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For interpretation purposes, the Examiner will be interpreting “rapid refrigeration” as lowering the internal temperature to a target temperature. Claims 2-4, 6-8, 10-12, and 14-20 are dependent claims that do no cure the deficiencies and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20200097776-A1) in view of Kimura et al. (US-20200007114-A1).
Regarding Claim 1,
Kim (US 20200097776 A1) teaches an AI apparatus mounted in a refrigerator, the Al apparatus comprising: 
an input interface configured to obtain environmental data (para [0066] According to an embodiment of the disclosure, the refrigerator 1000 may be equipped with at least one camera for identifying an inner space of the refrigerator 1000. The refrigerator 1000 may obtain an image of an object kept in each shelf by using the at least one camera. The refrigerator 1000 may predict a current state of the object by using the image obtained through the at least one camera and environmental information in the refrigerator 1000 and provide information related to the current state of the object to a user.); and 
a processor configured to provide the environmental data to an Al model (para [0014] [0014] The obtaining of the environmental information in the refrigerator may include obtaining temperature information of a temperature around the at least one object by using a temperature sensor, and the predicting of the information related to the current state of the at least one object may include predicting the information related to the current state of the at least one object by applying the first camera image and the temperature information to the AI model.), and… a result of the Al model is greater than a first threshold (para [0160] In operation S1240, the refrigerator 1000 may compare a camera image including the at least one object with the odor distribution map and may identify a first object having a spoilage probability, which is greater than a reference value.), 
wherein the result of the AI model is a food spoilage probability (para [0165] Here, the AI model 300 may identify a degree of spoilage (for example, the degree of spoilage: 98%) of the spinach by analyzing the spectrometric information 1410 of the spinach.).
While Kim discloses determining that the result of the AI model is greater than a first threshold, Kim does not explicitly disclose
and to control the refrigerator to perform rapid refrigeration,
However, Kimura (US-20200007114-A1) teaches
and to control the refrigerator to perform rapid refrigeration (para [0654] When the semiconductor device described in any of the above embodiments is used for the electric refrigerator-freezer 5800, the electric refrigerator-freezer 5800 including artificial intelligence can be obtained. Utilizing the artificial intelligence enables the electric refrigerator-freezer 5800 to have a function of automatically making a menu on the basis of food stuffs stored in the electric refrigerator-freezer 5800 and their consume-by dates, a function of automatically adjusting the temperature to be appropriate for the food stuffs stored in the electric refrigerator-freezer 5800, and the like. Freezer (i.e. rapid refrigeration).),
Kim and Kimura are analogous because they are both directed towards automation of refrigerators using Artificial Intelligence which is in the same field of endeavor.
It would have been obvious to one of ordinary to modify the neural network threshold output of Kim with the function of automatically adjusting the temperature utilizing artificial intelligence of Kimura.
Doing so would allow for automatically controlling a refrigerator temperature without manual intervention. The may be adjusted the refrigerator to an appropriate temperature suitable for the food stored inside (para [0654]).
Regarding Claim 2,
Kim et al. and Kimura teach the AI apparatus of claim 1. Kim further teaches wherein the environmental data comprises internal temperature and internal humidity (para [0087] According to an embodiment of the disclosure, at least one of the temperature sensor, the humidity sensor, or the odor sensor may be arranged in the refrigerator 1000.).
Regarding Claim 3,
Kim et al. and Kimura teach the AI apparatus of claim 1. Kim further teaches wherein the Al model comprises an RNN (para [0289] For example, models, such as a deep neural network (DNN), a recurrent neural network (RNN), and a bidirectional recurrent deep neural network (BRDNN), may be used as the data recognition model, but it is not limited thereto.), and wherein the Al model is trained by using sequence data comprising internal temperature and internal humidity (para [0201] Here, the AI model 300 may be an artificial neural network trained using the camera image, the temperature information (or the humidity information), and the state of the object as learning data.), and a food spoilage probability labeled on the sequence data (para [0292] Also, the model learner 1310-4 may train the data recognition model, for example, through supervised learning in which the learning data is used as an input value. Model is trained based on supervised learning (i.e. labelled data). Para [0132] According to an embodiment of the disclosure, the current state of the at least one object may be divided into a fresh state, a ripe state, and a spoiled state, but it is not limited thereto. And para [0165] Here, the AI model 300 may identify a degree of spoilage (for example, the degree of spoilage: 98%) of the spinach by analyzing the spectrometric information 1410 of the spinach. AI model trained on state data (i.e. spoilage probability).).
Regarding Claim 4,
Kim and Kimura teach the AI apparatus of claim 3. Kim further teaches wherein the Al model is trained to output a higher food spoilage probability as a number of times that a change in the sequence data is greater than or equal to a predetermined reference value increases (fig. 18, para [0092] For example, the AI model may divide the state of the object into first through tenth stages via training, and determine the state of the object in the first through fourth stages as the fresh state, the state of the object in the fifth through seventh stages as the ripe state, and the state of the object after the eighth stage as the spoiled state. And para [0182] According to an embodiment of the disclosure, the refrigerator 1000 may adjust the image detection interval of the camera based on the degree of the change in the state of the common object between the first time point and the second time point. For example, when the degree of the change in the state of the common object between the first time point and the second time point is great, the refrigerator 1000 may decrease the image detection interval of the camera (for example, from a day to six (6) hours). And para [0185] The banana may become ripe and start to get spoiled from a future time point 2 to a future time point 3 and the banana at the future time point 3 may be in a state in which the banana has to be disposed. As the number of times the state changes by a certain degree (i.e. predetermined reference value) the likelihood of being spoiled increases).
Regarding Claim 8,
Kim and Abeloe teach the AI apparatus of claim 1. Kim further teaches wherein the processor is configured to control an output interface to output a notification when the food spoilage probability is greater than an output threshold (para [0145]  For example, when the spinach is spoiled, the banana has four (4) days left before the expected disposal date, the eggplant has seven (7) days left before the expected disposal date, the grape has nine (9) days left before the expected disposal date, and the mango has sixteen (16) days left before the expected disposal date, the object list 1010 may be displayed in the order of “spinach-rotten,” “banana-concern for spoilage-four (4) days,” “eggplant-consumable-seven (7) days,” “grape-consumable-nine (9) days,” and “mango-fresh-sixteen (16) days.”), and 
wherein the output threshold is greater than the first threshold (para [0145] Also, the refrigerator 1000 may briefly display the notification “spoiled,” “to be spoiled soon,” “consumable,” “fresh,” etc., on the camera image as the information about the ripeness or the freshness. And para [0253] The processor 1300 may compare the camera image including the at least one object and the odor distribution map to identify a first object having a spoilage probability greater than a reference value. Second notification “spoiled” has a greater threshold than “to be spoiled soon”.).
Regarding Claim 9,
Kim teaches a method for controlling temperature of a refrigerator, the method comprising: 
collecting environmental data (para [0066] According to an embodiment of the disclosure, the refrigerator 1000 may be equipped with at least one camera for identifying an inner space of the refrigerator 1000. The refrigerator 1000 may obtain an image of an object kept in each shelf by using the at least one camera. The refrigerator 1000 may predict a current state of the object by using the image obtained through the at least one camera and environmental information in the refrigerator 1000 and provide information related to the current state of the object to a user.); 
providing the environmental data to an Al model (para [0014] [0014] The obtaining of the environmental information in the refrigerator may include obtaining temperature information of a temperature around the at least one object by using a temperature sensor, and the predicting of the information related to the current state of the at least one object may include predicting the information related to the current state of the at least one object by applying the first camera image and the temperature information to the AI model.), and…a result of the AI model is greater than a first threshold (para [0160] In operation S1240, the refrigerator 1000 may compare a camera image including the at least one object with the odor distribution map and may identify a first object having a spoilage probability, which is greater than a reference value.), 
wherein the result of the AI model is a food spoilage probability (para [0165] Here, the AI model 300 may identify a degree of spoilage (for example, the degree of spoilage: 98%) of the spinach by analyzing the spectrometric information 1410 of the spinach.).
While Kim discloses determining that the result of the AI model is greater than a first threshold, Kim does not explicitly disclose
…performing rapid refrigeration… a result of the AI model
However, Kimura (US-20200007114-A1) teaches
and to control the refrigerator to perform rapid refrigeration (para [0654] When the semiconductor device described in any of the above embodiments is used for the electric refrigerator-freezer 5800, the electric refrigerator-freezer 5800 including artificial intelligence can be obtained. Utilizing the artificial intelligence enables the electric refrigerator-freezer 5800 to have a function of automatically making a menu on the basis of food stuffs stored in the electric refrigerator-freezer 5800 and their consume-by dates, a function of automatically adjusting the temperature to be appropriate for the food stuffs stored in the electric refrigerator-freezer 5800, and the like.),
Kim and Kimura are analogous because they are both directed towards automation of refrigerators using Artificial Intelligence which is in the same field of endeavor.
It would have been obvious to one of ordinary to modify the neural network threshold output of Kim with the function of automatically adjusting the temperature utilizing artificial intelligence of Kimura.
Doing so would allow for automatically controlling a refrigerator temperature without manual intervention. The may be adjusted the refrigerator to an appropriate temperature suitable for the food stored inside (para [0654]).
Regarding Claim 10,
Claim 10 is the method corresponding to the apparatus of claim 1. Claim 10 is substantially similar to claim 2 and is rejected on the same grounds. 
Regarding Claim 11,
Claim 11 is the method corresponding to the apparatus of claim 1. Claim 11 is substantially similar to claim 3 and is rejected on the same grounds. 
Regarding Claim 12,
Claim 12 is the method corresponding to the apparatus of claim 1. Claim 12 is substantially similar to claim 4 and is rejected on the same grounds. 
Regarding Claim 16,
Claim 16 is the method corresponding to the apparatus of claim 1. Claim 16 is substantially similar to claim 8 and is rejected on the same grounds. 

Claim(s) 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim/Kimura, as applied above, and further in view of Abeloe et al. (US-10242665-B1).
Regarding Claim 5,
Kim and Kimura teach the AI apparatus of claim 1. Kim further teaches wherein the refrigerator comprises a plurality of spaces, 
…when a result of the first Al model is greater than the…threshold… (para [0160] In operation S1240, the refrigerator 1000 may compare a camera image including the at least one object with the odor distribution map and may identify a first object having a spoilage probability, which is greater than a reference value.), 
Kim and Kimura do not explicitly disclose
wherein the AI model comprises a first Al model corresponding to a first space, and a second AI model corresponding to a second space, and 
wherein the processor is configured to provide first environmental data obtained in the first space to the first AI model, and to perform rapid refrigeration …, and to provide second environmental data obtained in the second space to the second AI model, and to perform rapid refrigeration…
However, Abeloe further teaches
wherein the AI model comprises a first Al model corresponding to a first space, and a second AI model corresponding to a second space (Col. 24 lines 33; As an example of an implementation embodiment of the ImNNs connected in parallel, a controller for a refrigerator may include an ImNN to control the temperature of the ice maker while controlling the temperature of the food compartments with a different ImNN connected in parallel. ImNN (i.e. AI model) for an ice maker (i.e. first space) and a different ImNN for food compartments (i.e. at least a second space).), and 
wherein the processor is configured to provide first environmental data obtained in the first space to the first AI model, and to perform rapid refrigeration …, and to provide second environmental data obtained in the second space to the second AI model, and to perform rapid refrigeration… (Col. 7 lines The autonomous machine may include a first subordinate neural network having a structure that includes an input layer, an output layer, and at least two hidden layers. The first subordinate neural network may be configured to receive input data and to generate output data. An aspect of the autonomous machine is operated by using one or more of the output data. For instance, output data may be an output signal controlling the temperature of a refrigerator (or other appliance) or a vehicle (manned or unmanned).).
Kim/Kimura and Abeloe are analogous because they are both directed towards automation of refrigerators using neural networks which is the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the result/output of the AI model of Kim/Kimura with the method of controlling a refrigerator using the output of a neural network of Abeloe.
Doing so would allow for automatically self-correcting neural networks based on an incorrect condition. This ensures that the operations of a neural network are within boundary conditions (Abs.)
Regarding Claim 6,
Kim, Kimura, and Abeloe teach the AI apparatus of claim 5. Kim further teaches wherein the first AI model is trained by using first training environmental data collected in the first space (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. First area 1311 (i.e. first space).), and a food spoilage probability in the first space that corresponds to the first training environmental data (para [0093] Here, the AI model may be an artificial neural network which is trained using the camera image, the temperature information (or the humidity information), and the state of the object as learning data.), and 
wherein the…Al model is trained by using second training environmental data collected in the second space (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. However, the object located in the second area 1312 is hidden by an eggplant on the camera image 1301, and thus, the refrigerator 1000 may have difficulty accurately identifying the object. Second area (i.e. second space)), and a food spoilage probability in the second space that corresponds to the second training environmental data (para [0093] Here, the AI model may be an artificial neural network which is trained using the camera image, the temperature information (or the humidity information), and the state of the object as learning data.).
While Kim/Kimura teach the majority of the claim, Kim does not explicitly disclose a second AI model.
Abeloe further teaches
…the second Al model… (Col. 24 lines 33; As an example of an implementation embodiment of the ImNNs connected in parallel, a controller for a refrigerator may include an ImNN to control the temperature of the ice maker while controlling the temperature of the food compartments with a different ImNN connected in parallel. ImNN (i.e. AI model).
Kim/Kimura and Abeloe are analogous because they are both directed towards automation of refrigerators using neural networks which is the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the result/output of the AI model of Kim/Kimura with the method of controlling a refrigerator using the output of a neural network of Abeloe.
Doing so would allow for automatically self-correcting neural networks based on an incorrect condition. This ensures that the operations of a neural network are within boundary conditions (Abs.)
Regarding Claim 7,
Kim/Kimura and Abeloe teach the AI apparatus of claim 6. Kim further teaches wherein the food spoilage probability in the first space is a probability that a first main food ingredient stored in the first space spoils according to the first training environmental data (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. First area 1311 (i.e. first space).), and 
wherein the food spoilage probability in the second space is a probability that a second main food ingredient stored in the second space spoils according to the second training environmental data (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. However, the object located in the second area 1312 is hidden by an eggplant on the camera image 1301, and thus, the refrigerator 1000 may have difficulty accurately identifying the object. Second area (i.e. second space)).
Regarding Claim 13,
Claim 13 is the method corresponding to the apparatus of claim 1. Claim 13 is substantially similar to claim 5 and is rejected on the same grounds. 
Regarding Claim 14,
Claim 14 is the method corresponding to the apparatus of claim 1. Claim 14 is substantially similar to claim 6 and is rejected on the same grounds. 
Regarding Claim 15,
Claim 15 is the method corresponding to the apparatus of claim 1. Claim 15 is substantially similar to claim 7 and is rejected on the same grounds. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brady (US-20200143294-A1) – discloses a method for classifying states of a refrigerator using artificial intelligence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145